PER CURIAM.
This court has jurisdiction of actions against foreign corporations brought by nonresidents to recover damages for the breach of a contract made within this state, and the question involved upon this appeal is as to whether the plaintiff upon taking the note in question, had a right to rely upon the representation contained in the note that it had been made in New York. We think this point is not open to discussion since the decision in the case of Fifth Ave. Bank v. Forty-Second St. & G. St. Ferry R. Co., 137 N. Y. 231, 33 N. E. 378. The statement in the note that it was made in New York, such statement being embraced in its date, was a representation, upon which all innocent holders had a right to rely, that the note had been there made. There is nothing impeaching the good faith of the plaintiff, and in tile bringing of this action, as has already been suggested, he had a right to rely upon the place of contract being that named in the note. We think the law is well expressed in Daniels on Negotiable Instruments, (section 869;) as follows:
“Where the parties acquiring a bill for value, and in the usual course of business, have no knowledge that it was not issued and delivered as a subsisting instrument at the place where it bears date, it is but just that they should be entitled to regard its ostensible, as its real, character, and should at least not be permitted to suffer by reason of the after-discovered fact that it was not there delivered.”
The order appealed from should be reversed, with §10 costs and. disbursements.